 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 18cr0880 AJB
12                                     Plaintiff,
                                                        ORDER AND JUDGMENT
13   v.                                                 DISMISSING INDICTMENT
14   YVETTE MONICA PHILLIPS,
                                                        (Doc. No. 141)
15                                   Defendant.
16
17         Pursuant to the Government’s motion to dismiss the indictment in the above case
18   under Fed. R. Crim. P. 48(a), the Court hereby grants dismissal, without prejudice of the
19   indictment in this case.
20         IT IS SO ORDERED.
21   Dated: May 6, 2019
22
23
24
25
26
27
28

                                                    1
                                                                                     18cr0880 AJB
